United States Court of Appeals
                      For the First Circuit


No. 14-1751

                    CARLOS ANTONELLI HURTADO,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              Attorney General of the United States,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     Sarita Rivera-Sasa and Rivera Sasa Immigration Law Offices on
brief for petitioner.
     Tim Ramnitz, Attorney, Office of Immigration Litigation,
Civil Division, United States Department of Justice, Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Jennifer P.
Levings, Senior Litigation Counsel, and Shelley R. Goad, Assistant
Director, on brief for respondent.




     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr., as the respondent.
January 13, 2016
            LYNCH,   Circuit     Judge.     Petitioner   Carlos   Antonelli

Hurtado, a native and citizen of Honduras, petitions for review of

a June 11, 2014, order of the Board of Immigration Appeals ("BIA")

denying his motion to reconsider its earlier decision to dismiss

his appeal of an Immigration Judge's ("IJ") decision denying

relief.    We deny his petition.

                                     I.

A.   Prior Denial of Relief

            We   recount   the   history    of   Hurtado's   proceedings   to

provide context.     Hurtado was issued a Notice to Appear in 2009.

He conceded removability and sought withholding of removal based

on race, nationality, and membership in a particular social group.

Most important to this petition is his claim as to membership in

a particular social group.       In his application, Hurtado wrote that

he was pressured to join a gang "since [his] father had cars and

[he] could use the cars to go around the country robbing and

assaulting people with them."       Hurtado wrote that he "fear[s] harm

and mistreatment because [he] do[es] not want to belong to any

gangs and [he] fear[s] that [he] will be harassed by gang members

to join them if [he] return[s] to Honduras."

            After a hearing on February 9, 2012, an IJ issued an

oral decision denying Hurtado's application for withholding of

removal.    The IJ found that Hurtado was not the victim of past

persecution, that there was no evidence that race or nationality


                                    - 3 -
played a role in the events Hurtado described, and that Hurtado

had not identified with particularity a social group; the IJ

concluded that Hurtado did not demonstrate that it was more likely

than not that his life or freedom would be threatened on the basis

of being in a particular social group.

             Hurtado appealed to the BIA in May 2012, arguing that he

demonstrated     "a    clear      probability     that   if   he   returns   to

Honduras . . . he will be persecuted on account of his [having]

been a member of a group: members that oppose gang membership."

On January 27, 2014, the BIA dismissed the appeal.             It agreed with

the IJ that Hurtado "has not established that any persecution he

suffered or fears at the hands of gang members in Honduras was or

would be on account of his membership in a cognizable particular

social group."      In doing so, the BIA relied on three opinions of

this court.     See Mayorga-Vidal v. Holder, 675 F.3d 9 (1st Cir.

2012) (affirming the BIA's decision that "young Salvadoran men who

have already resisted gang recruitment and whose parents are

unavailable to protect them," id. at 15, do not constitute a

particular social group, id. at 17–18); Arévalo-Girón v. Holder,

667   F.3d    79,     83   (1st    Cir.   2012)    (explaining     that   "mere

vulnerability to criminal predations cannot define a cognizable

social group"); Larios v. Holder, 608 F.3d 105, 109 (1st Cir. 2010)

(concluding that the Guatemalan petitioner's proposed social group

of "youth resistant to gang recruitment" was "neither socially


                                      - 4 -
visible nor sufficiently particular" and so did not constitute a

legally cognizable social group).1              Hurtado did not petition for

review of that BIA decision to this court, and so any issues

concerning the merits of that decision are not before us.

B.     Denial of the Motion to Reconsider

               Directly pertinent to this petition, on February 25,

2014, Hurtado filed with the BIA a motion to reconsider the

dismissal of his appeal, this time claiming that the BIA failed to

examine the record and that his "testimony clearly stipulates to

the    fact     that     his   family    falls        under   the   social      group

classification of business-owners and consequently, considered as

a    wealthy    social    group."       This    was    a   new   claim,   not    made

previously.      On June 11, 2014, the BIA denied Hurtado's motion to

reconsider on the grounds that the arguments Hurtado raised in his

motion to reconsider as to his membership in the social group of

"business-owners" and "wealthy" people were not raised in his

appeal to the BIA or explicitly before the IJ, and so were beyond

the scope of his motion to reconsider.                 This petition for review

followed.




       1  The BIA also cited two BIA decisions.       See In re
S-E-G-, 24 I. & N. Dec. 579 (BIA 2008); In re A-M-E & J-G-U-, 24
I. & N. Dec. 69 (BIA 2007).


                                        - 5 -
                                     II.

           We   have     jurisdiction     over   only   Hurtado's   motion   to

reconsider and not the January 27, 2014, BIA order, as Hurtado

failed to seek review of that order within thirty days.                 See 8

U.S.C. § 1252(b)(1), (b)(6); Stone v. INS, 514 U.S. 386, 405

(1995).   The statutorily prescribed time limits for seeking review

of BIA orders are "mandatory and jurisdictional."             Stone, 514 U.S.

at 405 (quoting Missouri v. Jenkins, 495 U.S. 33, 45 (1990)); Perez

v. Holder, 740 F.3d 57, 63 n.2 (1st Cir. 2014) (quoting Stone and

then explaining that "[h]aving long ago missed the thirty-day

window for seeking review of the BIA's 2011 decision . . . [the

petitioner]     cannot    now   attempt    to    circumvent   the   statutory

requirements for judicial review through the backdoor of his motion

to reopen").     We review the denial of a motion to reconsider for

abuse of discretion.       Martinez-Lopez v. Holder, 704 F.3d 169, 171

(1st Cir. 2013).       Because the new arguments raised in Hurtado's

motion to reconsider were previously available but not previously

asserted, the BIA did not abuse its discretion in denying his

motion.   Id. at 170, 172–73.2




     2    We recognize that an April 2, 2015, order of this court
required the parties to address two 2014 BIA decisions that discuss
the requirements to establish a cognizable "particular social
group." See In re W-G-R-, 26 I. & N. Dec. 208 (BIA 2014); In re
M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014). Upon review, we hold
that those cases are not pertinent to this petition, and we do not
address them, regardless of whether those cases might have had


                                    - 6 -
                             III.

         The petition for review is denied.




some relevance to the BIA's original order dismissing Hurtado's
appeal of the IJ's decision denying relief from removal.


                             - 7 -